PRATT, J.
This is an appeal from a judgment entered upon a verdict of a jury. There is no order in the record denying a new trial upon the judge’s minutes, and no certificate that the case contains all the evidence given upon the trial; therefore, under the rule, all wo can consider upon this appeal are questions of law contained in the record. Upon examining the case there only appears one exception, to wit, that at folio 143, to a question put by the court, which was clearly competent. Under these circumstances there is no alternative to an affirmance of the judgment. Judgment affirmed, with costs.